Case: 21-40808     Document: 00516364561         Page: 1     Date Filed: 06/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  June 21, 2022
                                  No. 21-40808                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Rudes Landaverde-Leon,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:21-CR-556-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jose Rudes Landaverde-Leon pleaded guilty to illegal reentry in
   violation of 8 U.S.C. §§ 1326(a) and (b)(2). Citing Borden v. United States,
   141 S. Ct. 1817 (2021), Landaverde-Leon contends that he should not have




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40808      Document: 00516364561           Page: 2    Date Filed: 06/21/2022




                                     No. 21-40808


   been convicted and sentenced under § 1326(b)(2) based on a 2009 Texas
   robbery conviction because that offense was not an aggravated felony.
          Borden held that offenses with a mens rea of recklessness do not
   qualify as violent felonies under the Armed Career Criminal Act. 141 S. Ct.
   at 1834. Borden applies in the § 1326 context because the relevant definitions
   of “violent felony” and “crime of violence” are nearly identical.
          Our review is for plain error. See Puckett v. United States, 556 U.S. 129,
   135 (2009). On that standard, Landaverde-Leon must show an error that was
   clear and obvious and that affected his substantial rights. See id. If he makes
   that showing, we have discretion to remedy the error but should do so only if
   it seriously affected the fairness, integrity, or public reputation of judicial
   proceedings. See id.; see also United States v. Stoglin, 34 F.4th 415 (5th Cir.
   2022) (applying plain error standard in case involving Borden error).
          In United States v. Garrett, 24 F.4th 485, 489–91 (5th Cir. 2022), we
   held that the Texas robbery statute is divisible and criminalizes two offenses:
   robbery-by-threat and robbery-by-injury. Robbery-by-injury is not a violent
   felony because it may be committed with a mens rea of recklessness. See id.
   Because Landaverde-Leon’s state court judgment shows that his robbery
   conviction was a robbery-by-injury, it was not an aggravated felony. See id. at
   491; see also Mathis v. United States, 579 U.S. 500, 505–06 (2016) (discussing
   the modified-categorical approach for classifying offenses). Although the
   state indictment arguably charged a robbery-by-threat, we “cannot use an
   indictment to narrow the statute of conviction if the indictment was for a
   crime different from the crime stated in the judgment of conviction.” United
   States v. Reyes-Contreras, 910 F.3d 169, 175 (5th Cir. 2018) (en banc). Thus,
   the district court committed a clear or obvious Borden error in treating the
   robbery-by-injury conviction as an aggravated felony and in convicting and
   sentencing Landaverde-Leon under § 1326(b)(2).




                                          2
Case: 21-40808      Document: 00516364561          Page: 3    Date Filed: 06/21/2022




                                    No. 21-40808


          To show that the error affected his substantial rights, however,
   Landaverde-Leon must show that there is a reasonable probability that, but
   for the error, the district court would have imposed a more lenient sentence.
   Here, Landaverde-Leon has not shown that, but for the error, the district
   court would have imposed a more lenient sentence. See United States v.
   Mondragon-Santiago, 564 F.3d 357, 369 (5th Cir. 2009). He does not contend
   and the record does not reflect that the district court’s sentence was
   influenced by an incorrect understanding of the statutory maximum
   sentence. See United States v. Trujillo, 4 F.4th 287, 291 (5th Cir. 2021).
          As a result, plain error has not been shown, and the judgment is
   accordingly AFFIRMED but REFORMED to reflect that the conviction
   and sentence were under §§ 1326(a) and (b)(1). See Mondragon-Santiago, 564
   F.3d at 369.




                                          3